Exhibit 10.4

WELLCARE HEALTH PLANS, INC.

2004 EQUITY INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT
FOR
TODD S. FARHA

This PERFORMANCE SHARE AWARD AGREEMENT (the “Agreement”) is made and entered
into effective as of June 6, 2005, by and between WellCare Health Plans, Inc., a
Delaware corporation (the “Company”), and Todd S. Farha (the “Grantee”).

RECITALS

In consideration of services to be rendered by the Grantee and to provide an
incentive to the Grantee to remain with the Company and its Subsidiaries, it is
in the best interests of the Company to make a Performance Award to Grantee in
accordance with the terms of this Agreement; and

The Performance Award is granted pursuant to the WellCare Health Plans, Inc.
2004 Equity Incentive Plan (the “Plan”) which is incorporated herein for all
purposes. The Grantee hereby acknowledges receipt of a copy of the Plan. Unless
otherwise provided herein, terms used herein that are defined in the Plan and
not defined herein shall have the meanings attributable thereto in the Plan.

NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. Grant of Performance Shares. Pursuant to the provisions of the Plan, the
Company on the date set forth above (the “Grant Date”) has granted and hereby
evidences the grant to the Grantee, subject to the terms and conditions set
forth herein and in the Plan, of an award (the “Award”) of up to 240,279 shares
of common stock, par value $.01 per share, of the Company (the “Performance
Shares”). The target number of Performance Shares to be issued in the aggregate
pursuant to this Award is 130,000, and the actual number of Performance Shares
to be issued shall be between zero and 240,279, based upon the Company’s
achievement of the Performance Goals as set forth herein.

2. Settlement of Performance Shares. Subject to the provisions of this
Section 2, Section 3 and Section 4, each Performance Share covered by the Award
which the Company determines, in writing, to be earned pursuant to Section 3,
shall be delivered by the Company on the 3rd or 5th anniversary, as applicable,
of the Grant Date (each, a “Vesting Date”). Payments hereunder shall be made by
the delivery of shares of Common Stock.

3. Vesting Criteria Applicable to Performance Shares.

(a) Performance Cycle. There shall be two “Performance Cycles” for this Award of
Performance Shares. The first Performance Cycle shall commence on January 1,
2005, and shall end on December 31, 2007. The second Performance Cycle shall
commence on January 1, 2005 and shall end on December 31, 2009. Any Performance
Shares earned on account of the first Performance Cycle shall vest and be issued
to the Grantee on the first Vesting Date, and any Performance Shares earned on
account of the second Performance Cycle shall vest and be issued to the Grantee
on the second Vesting Date.

(b) Performance Goals. The “Performance Goal” for each Performance Cycle shall
be the Company’s achievement of Cumulative Adjusted EPS (as herein defined) for
the full fiscal years within such Performance Cycle at or above the levels set
forth on Exhibit A attached hereto. The extent to which Performance Shares shall
become earned on each Vesting Date shall be determined in accordance with the
schedule set forth on such Exhibit A (in each case, rounded to the nearest whole
number). The target number of Performance Shares to be issued on the first
Vesting Date (based on the Company’s achievement of the Target Cumulative
Adjusted EPS goal for the first Performance Cycle) is 65,000, and a maximum of
130,000 of the Performance Shares shall be available for issuance on the first
Vesting Date (based on the Company’s achievement of the Maximum Cumulative
Adjusted EPS goal for the first Performance Cycle). The balance of any
Performance Shares not awarded on the first Vesting Date (because the Maximum
Cumulative Adjusted EPS goal for the first Performance Cycle shall not have been
achieved) shall be available for vesting on the second Vesting Date should the
targets then be reached (based on Cumulative Adjusted EPS for the second
Performance Cycle), and the greater of (i) one-half of such available balance of
Performance Shares and (ii) 65,000 shall be the target number of Performance
Shares to be issued on the second Vesting Date (based on the Company’s
achievement of the Target Cumulative Adjusted EPS goal for the second
Performance Cycle). The target number of Performance Shares to be issued on each
Vesting Date, as set forth in the two preceding sentences, is referred to herein
as the applicable “Target Shares.”

(c) Adjusted EPS. For purposes hereof, “Adjusted EPS” shall mean the Company’s
diluted net income per share of Common Stock for the applicable fiscal year, as
reported by the Company in its Form 10-K (or any successor form) for such year,
as adjusted by the Committee pursuant to Section 3(d) below.

(d) Authority of Committee. The Committee shall have the authority to determine
whether the Performance Goal for each Performance Cycle shall have been met, the
number of Performance Shares (if any) that shall be earned on each Vesting Date,
whether any adjustments in the calculation of the achievement of any Performance
Goal are necessary or desirable, and otherwise to interpret this Agreement and
administer the Award, and, unless a Change in Control shall have occurred, the
Committee’s decisions with respect to any of the foregoing shall be final and
binding. Without limiting the generality of the foregoing, the Committee shall
have the authority to make such adjustments to the Company’s reported diluted
net income per share as it may deem necessary or appropriate in connection with
the calculation of the achievement of any Performance Goal in order to exclude
significant amounts reported by the Company which are typically excluded by the
investment community in their determination of company financial results, such
as, by way of example only, gains or losses on sales or dispositions, asset
write-downs, litigation or claims judgments or settlements, changes in tax law
or rates including impact on deferred tax liabilities, uninsured catastrophic
property losses, cumulative effect of changes in accounting principles,
extraordinary items as described in Accounting Principles Bulletin No. 30 and/or
in management’s discussion and analysis of financial performance appearing in
the Company’s annual report on Form 10-K, unbudgeted costs incurred relating to
future acquisitions or divestitures, discontinued operations and related
restructuring and severance charges, and gains or losses on debt extinguishment
or refinancing.

4. Termination of Employment. Except as otherwise provided in this Section 4,
the Grantee shall not have any right to any payment hereunder unless the Grantee
is employed by the Company or a Subsidiary on the applicable Vesting Date.

(a) Upon the termination or cessation of Grantee’s employment or service with
the Company and its Subsidiaries, for any reason whatsoever, any portion of the
Performance Shares which is not yet then vested, and which does not then become
vested pursuant to this Section 4, shall automatically and without notice
terminate, be forfeited and become null and void.

(b) Notwithstanding the foregoing, in the event that the Recipient’s employment
with the Company and its Subsidiaries is terminated by the Company without Cause
or by the Grantee for Good Reason, a portion of the Performance Shares subject
to this Agreement shall become immediately vested as of the date of the
termination of the Recipient’s employment with the Company and its Subsidiaries
(the “Date of Termination”), as follows (in each case, rounded to the nearest
whole number): the number of such Performance Shares that shall so vest shall be
calculated by multiplying (i) the Applicable Number of Shares (as defined below)
by (ii) the Applicable Percentage (as defined below).

For purposes hereof, the “Applicable Number of Shares” shall mean (i) if the
Date of Termination occurs prior to the first Vesting Date, the total number of
Target Shares for each Performance Cycle and (ii) if the Date of Termination
occurs after the first Vesting Date, the number of Target Shares for the second
Performance Cycle.

For purposes hereof, the “Applicable Percentage” shall be a fraction, as
follows: (x) if the Date of Termination occurs prior to the first Vesting Date,
the numerator shall be the number of full months during the period beginning on
the Grant Date and ending on the Date of Termination, and the denominator shall
be 60, and (y) if the Date of Termination occurs after the first Vesting Date,
the numerator shall be the number of full months during the period beginning on
the first Vesting Date and ending on the Date of Termination, and the
denominator of which shall be 24.

(c) Notwithstanding any other term or provision of this Agreement, in the event
of a Change in Control of the Company, as defined in Section 2(c) of the Plan,
then any unvested portion of the Performance Shares to be issued under this
Agreement as if the “target” level of Cumulative Adjusted EPS were achieved with
respect to each Performance Cycle shall become immediately vested as of the
consummation of the Change in Control (but only if the Date of Termination has
not occurred prior to such Change in Control).

(d) Notwithstanding any other term or provision of this Agreement, in the event
that the Grantee’s employment or service with the Company and its Subsidiaries
is terminated on account of the Grantee’s death, Disability, or Retirement, any
unvested portion of the Performance Shares to be issued under this Agreement as
if the “target” level of Cumulative Adjusted EPS is achieved with respect to
each Performance Cycle shall become immediately vested as of the Date of
Termination.

(e) For purposes of this Agreement, the term “Disability” shall (i) mean a
disability that would entitle the Grantee to payment of monthly disability
payments under any Company long-term disability plan or (ii) have such meaning
as otherwise set forth in any employment or similar agreement between the
Recipient and the Company.

(f) Notwithstanding any other term or provision of this Agreement but subject to
the provisions of the Plan, the Committee shall be authorized, in its sole
discretion, based upon its review and evaluation of the performance of the
Grantee and of the Company and its Subsidiaries, to accelerate the vesting of
all or any portion of the Performance Shares under this Agreement, at such times
and upon such terms and conditions as the Committee shall deem advisable.

5. Adjustment in Capitalization. In the event that the Committee shall determine
that any stock dividend, stock split, share combination, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, exchange of shares, warrants or rights offering to
purchase Common Stock at a price substantially below fair market value, or other
similar corporate event affects the Common Stock such that an adjustment is
required in any of the number of shares or Performance Goals specified in
Sections 1 or 3 hereof in order to preserve, or to prevent the enlargement of,
the benefits or potential benefits intended to be made available under this
Award, then the Committee shall, in its sole discretion, and in such manner as
the Committee may deem equitable, adjust any or all of the number and kind of
Performance Shares subject to this Award and/or, if deemed appropriate, make
provision for a cash payment to the person holding this Award, provided,
however, that, unless the Committee determines otherwise, the number of
Performance Shares subject to this Award shall always be a whole number.

6. Transferability. Unless otherwise determined by the Committee, the
Performance Shares are not transferable until and unless they become vested in
accordance with this Agreement. The terms of this Agreement shall be binding
upon the executors, administrators, heirs, successors and assigns of the
Grantee. Any attempt to effect a Transfer of any Performance Shares prior to the
date on which the Performance Shares become vested shall be void ab initio. For
purposes of this Agreement, “Transfer” shall mean any sale, transfer,
encumbrance, gift, donation, assignment, pledge, hypothecation, or other
disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

7. No Rights as a Shareholder. Until shares of Stock are issued, if at all, in
satisfaction of the Company’s obligations under this Award, in the time and
manner specified in Section 2 or 4, the Grantee shall have no rights as a
shareholder with respect to the Performance Shares.

8. Tax Withholding Obligations.

(a) The Company shall withhold a number of shares of the Company’s common stock
(rounded up) otherwise deliverable to the Grantee having a Fair Market Value
sufficient to satisfy the statutory minimum of all or part of the Grantee’s
estimated total federal, state and local tax obligations associated with the
award or vesting of the Performance Shares; provided, however, the Grantee may
elect, by providing the Company with at least two weeks prior notice, to satisfy
such tax withholding obligations by depositing with the Company an amount of
cash equal to the amount determined by the Company to be required with respect
to any withholding taxes, FICA contributions or the like under federal, state or
local statute, ordinance rule or regulation in connection with the award or
vesting of the Performance Shares. Alternatively, the Company may, in its sole
discretion and to the extent permitted by law, deduct from any payment of any
kind otherwise due to the Grantee any federal, state or local taxes of any kind
required by law to be withheld with respect to the Performance Shares.

(b) Tax consequences on the Grantee (including without limitation federal,
state, local and foreign income tax consequences) with respect to the
Performance Shares (including without limitation the grant, vesting and/or
forfeiture thereof) are the sole responsibility of the Grantee.

9. Amendment, Modification and Assignment; Non-Transferability. This Agreement
may only be modified or amended in a writing signed by the parties hereto. No
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
with respect to the subject matter hereof, have been made by either party which
are not set forth expressly in this Agreement. Unless otherwise consented to in
writing by the Company, in its sole discretion, this Agreement (and Grantee’s
rights hereunder) may not be assigned, and the obligations of Grantee hereunder
may not be delegated, in whole or in part. The rights and obligations created
hereunder shall be binding on the Grantee and his heirs and legal
representatives and on the successors and assigns of the Company.

10. Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

11. Company Discretion; Delegation. Notwithstanding anything contained in this
Agreement to the contrary, the Company may take any action that is authorized
under the terms of the Plan that is not contrary to the express terms hereof,
including permitting the Grantee to receive (upon such terms and conditions as
the Company shall determine) all or a portion of the Performance Shares covered
by the Award, up to the maximum amount that would have been payable, despite the
termination of the Grantee’s employment prior to the applicable Vesting Date.
Nothing in this Agreement shall limit or in any way restrict the power of the
Company, consistent with the terms of the Plan, to delegate any of the powers
reserved to it hereunder to such person or persons as it shall designate from
time to time.

12. No Right to Continued Employment or Service. This Agreement and the award of
Performance Shares hereunder shall not confer, or be construed to confer, upon
the Grantee any right to employment or service, or continued employment or
service, with the Company or any Subsidiary.

13. No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company or any Subsidiary from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

14. Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the award of Performance Shares hereunder, such provision
shall be stricken as to such jurisdiction and the remainder of this Agreement
and the award hereunder shall remain in full force and effect).

15. No Trust or Fund Created. Neither this Agreement nor the award of
Performance Shares hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Subsidiary and the Grantee or any other person. To the extent that the Grantee
or any other person acquires a right to receive payments from the Company or any
Subsidiary pursuant to this Agreement, such right shall be no greater than the
right of any unsecured general creditor of the Company.

16. Electronic Delivery and Signatures. Grantee hereby consents and agrees to
electronic delivery of any Plan documents, proxy materials, annual reports and
other related documents. If the Company establishes procedures for an electronic
signature system for delivery and acceptance of Plan documents (including
documents relating to any programs adopted under the Plan), Grantee hereby
consents to such procedures and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. Grantee consents and agrees that any such procedures and delivery may
be effected by a third party engaged by the Company to provide administrative
services related to the Plan, including any program adopted under the Plan.

17. Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware (without
reference to the conflict of laws rules or principles thereof).

18. Interpretation. The Grantee accepts the Performance Shares subject to all of
the terms, provisions and restrictions of this Agreement and the Plan. Unless a
Change in Control shall have occurred, the undersigned Grantee hereby accepts as
binding, conclusive and final all decisions or interpretations of the Company
upon any questions arising under this Agreement.

19. Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

20. Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 8735 Henderson Road, Ren Two,
Tampa, Florida 33634, or if the Company should move its principal office, to
such principal office, and, in the case of the Grantee, to the Grantee’s last
permanent address as shown on the Company’s records, subject to the right of
either party to designate some other address at any time hereafter in a notice
satisfying the requirements of this Section.

21. Non-Waiver of Breach. The waiver by any party hereto of the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.

22. Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

• * * * * * *

1 IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

WELLCARE HEALTH PLANS, INC.

By: /s/ THADDEUS BEREDAY



      Name: Thaddeus Bereday



      Title: Senior Vice President and General Counsel

Grantee acknowledges receipt of a copy of the Plan and represents that he is
familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Grantee has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement, and fully
understands all provisions of this Agreement.

GRANTEE:

By: /s/ TODD S. FARHA
Todd S. Farha

2